Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 MARK ONE [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-9494 ASPEN EXPLORATION CORPORATION (Exact Name of registrant as Specified in its Charter) Delaware 84-0811316 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 208, 2050 S. Oneida St., Denver, Colorado (Address of Principal Executive Offices) 80224-2426 (Zip Code) Issuers telephone number: (303) 639-9860 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that Aspen was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
